STATE DEPARTMENT OF HEALTH — COOPERATION ON PUBLIC HEALTH MATTERS In the absence of any overriding or superseding provisions in the Oklahoma Constitution or the Oklahoma Statutes, the provisions of 63 O.S. 1-105 [63-1-105] and 63 O.S. 1-106 [63-1-106] (1969) cause the State Department of Health of the State of Oklahoma to be the only official agency of the State of Oklahoma possessing the legal authority to cooperate on public health matters, when required or authorized, with the Federal Government or any department or agency thereof. The Attorney General has received your request for an official opinion wherein you ask: "In the absence of any overriding or superseding provisions in the Oklahoma Constitution or the Oklahoma Statutes would the provisions of 63 O.S. 1-105 [63-1-105] and 63 O.S. 1-106 [63-1-106] (1967) cause the State Department of Health to be the only official agency of the State of Oklahoma possessing the legal authority to cooperate, on public health matters, when required or authorized, with the Federal Government or any department or agency thereof?" We have heretofore held in Opinion No. 68-121 that the State Department of Health is the official agency of the State of Oklahoma in all matters relating to public health which require or authorize cooperation of the State of Oklahoma with the Federal Government or any department or agency thereof.  It is, therefore, the opinion of the Attorney General in answer to your question that in the absence of any overriding or superseding provisions in the Oklahoma Constitution or the Oklahoma Statutes, the provisions of 63 O.S. 1-105 [63-1-105] and 63 O.S. 1-106 [63-1-106] cause the State Department of Health of the State of Oklahoma to be the only official agency of the State of Oklahoma possessing the legal authority to cooperate on public health matters, when required or authorized, with the Federal Government or any department or agency thereof.  (W. Howard O'Bryan Jr.)